891 F.2d 292
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles C. SPRATLING, Petitioner-Appellant,v.Elton SCOTT, Respondent-Appellee.
Nos. 88-1792, 88-1793.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1989.

Before MILBURN and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Petitioner, Charles C. Spratling, appeals a judgment of the district court which denied his petition for a writ of habeas corpus.   He now moves for bond pending appeal.   Upon review of the record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
On September 30, 1982, after a jury trial, petitioner was found guilty of first degree criminal sexual conduct and was sentenced to a term of 15 to 50 years imprisonment.   Upon the conclusion of his direct appeal before both the Michigan Court of Appeals and the Michigan Supreme Court, he filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 in the District Court for the Eastern District of Michigan.   In support of his request for that relief, he maintained that his conviction was invalid because:  1) the trial court had improperly instructed the jury so as to relieve the prosecution of the burden of proof on circumstantial evidence;  2) statements by the prosecution during the course of closing argument constituted prosecutorial misconduct;  and 3) the failure of the Michigan appellate courts to overturn his conviction upon either of those grounds violated his right to equal protection.   The district court, however, determined that none of those claims was sufficient to warrant the granting of habeas relief and entered a judgment in favor of respondent.   Petitioner then filed these appeals.


3
Based upon a careful consideration of the record, this court concludes that the district court did not err in denying the petition for a writ of habeas corpus.   Accordingly, the motion for bond pending appeal is hereby denied and the district court's final judgment is hereby affirmed.   Rule 9(b)(5), Rules of the Sixth Circuit.